DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 21 is/are objected to because of the following informalities:  
Within claim 21, line 31: there is an extra comma after “and”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 21-30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the first porous material" in line 10 (and claim 21, line 11).  There is insufficient antecedent basis for this limitation in the claim.  Claim(s) 22-28, which depend from claim 21, inherit all the problems associated with claim 21.
Within claim 21, lines 9-10: Applicant claims, “a second material, different from the first material and parallel to the first porous material, within the first layer”; it is unclear, and therefore indefinite, how the second material can be both parallel to and within the first layer/ first material.
Within claim 21, lines 13-14: Applicant claims, “a second layer over the first layer consisting essentially of a first material […] and a second material”; it is unclear, and therefore indefinite, if the first and second materials of the second layer are the same as OR different from the first and second materials of the first layer (within claim 21, lines 8-9).
Claim 21 recites the limitation "the first porous material" in line 15 (and claim 21, line 17).  There is insufficient antecedent basis for this limitation in the claim.
Within claim 21, lines 6-17: Applicant defines an inner cover including four layers (first layer first material, first layer second material, second layer first material, and second layer second material) before the stent graft is heated – presumably in step prior to creating the final stent graft which is implanted; additionally within claim 21, lines 18-26: Applicant claims, an inner covering with only three distinct layers (first layer first material, second layer first material, second layer second material) as the first layer second material is heated and melts into the first material of the first and second layers; as such it is unclear, and therefore indefinite, what structure of the inner covering Applicant is trying to claim? The intermediate product with the 4 distinct layers OR the final product with the 3 layers (and the first layer second material melted into 2 of the other layers)?
Within claim 21, lines 28-29: Applicant claims, “a first layer consisting essentially of a first material […] and a second material”; it is unclear, and therefore indefinite, if the first layer/ first material/ second material are the same as OR different from the first layer/ first material/ second material of the inner cover (within claim 21, lines 8-9).
Within claim 21, lines 28-29: Applicant claims, “a first layer consisting essentially of a first material […] and a second material”; it is unclear, and therefore indefinite, if the first layer/ first material/ second material are the same as OR different from the first layer/ first material/ second material of the inner cover (within claim 21, lines 8-9).
Within claim 21, lines 26-36: Applicant defines an outer cover including four layers (first layer first material, first layer second material, second layer first material, and second layer second material) before the stent graft is heated – presumably in step prior to creating the final stent graft which is implanted; additionally within claim 21, lines 37-44: Applicant claims, an outer covering with only three distinct layers (first layer second material, first layer first material, second layer first material) as the second layer second material is heated and melts into the first material of the first and second layers; as such it is unclear, and therefore indefinite, what structure of the inner covering Applicant is trying to claim? The intermediate product with the 4 distinct layers OR the final product with the 3 layers (and the second layer second material melted into 2 of the other layers)?
Within claim 28, lines 3-4: Applicant claims, “a first material […] and a second material”; it is unclear, and therefore indefinite, if these first and second materials are the same as OR different from any of the preceding first and second materials within claim 21.
Within claim 29, lines 12-13: Applicant claims, “a second layer over the first layer consisting essentially of a first material that is the same as the first material of the first layer and a second layer”; it is unclear, and therefore indefinite, how the second layer can include itself?  Should the second layer instead include a second material?
Within claim 29, lines 13-14: Applicant claims, “a second layer parallel to the first material”; it is unclear and therefore indefinite, which first material is being referred to?  The first material of the first OR second layer?  Claim(s) 30, which depend from claim 29, inherit all the problems associated with claim 29.
Within claim 29, lines 15-16: Applicant claims, “a melting point than the melting point of the first material of the second layer”; it is unclear, and therefore indefinite, why Applicant is redefining the melting point (which is already defined for the same material within claim 29, lines 10-11).
Within claim 29, lines 8-16: Applicant defines an inner cover including four layers (first layer first material, first layer second material, second layer first material, and second layer second material) before the stent graft is heated – presumably in step prior to creating the final stent graft which is implanted; additionally within claim 29, lines 17-23: Applicant claims, an inner covering with only three distinct layers (first layer first material, second layer first material, second layer second material) as the first layer second material is heated and melts into the first material of the first and second layers; as such it is unclear, and therefore indefinite, what structure of the inner covering Applicant is trying to claim? The intermediate product with the 4 distinct layers OR the final product with the 3 layers (and the first layer second material melted into 2 of the other layers)?
Within claim 29, lines 26-27: Applicant claims, “a first layer consisting of a first material […] and a second material”; it is unclear, and therefore indefinite, if the first and second materials are the same as or different from the first and second materials within claim 29, lines 8-9).
Within claim 29, lines 30-32: Applicant claims, “a second layer over the first layer consisting essentially of a first material that is the same as the first material of the first layer and a second layer”; it is unclear, and therefore indefinite, how the second layer can include itself?  Should the second layer instead include a second material?
Within claim 29, line 31: Applicant claims, “the first material of the first layer”; it is unclear, and therefore indefinite, if this is the first material of the first layer of the inner or outer covering?
Within claim 29, line 32: Applicant claims, “the first material”; it is unclear, and therefore indefinite, if this the first material of the first or second layer?
Within claim 29, line 32: Applicant claims, “the first layer”; it is unclear, and therefore indefinite, if this is the first layer of the inner or outer covering?
Within claim 29, lines 33-24: Applicant claims, “a melting point than the melting point of the first material of the second layer”; it is unclear, and therefore indefinite, why Applicant is redefining the melting point (which is already defined for the same material within claim 29, lines 28-29).
Within claim 29, lines 26-34: Applicant defines an outer cover including four layers (first layer first material, first layer second material, second layer first material, and second layer second material) before the stent graft is heated – presumably in step prior to creating the final stent graft which is implanted; additionally within claim 29, lines 35-40: Applicant claims, an outer covering with only three distinct layers (first layer second material, first layer first material, second layer first material) as the second layer second material is heated and melts into the first material of the first and second layers; as such it is unclear, and therefore indefinite, what structure of the inner covering Applicant is trying to claim? The intermediate product with the 4 distinct layers OR the final product with the 3 layers (and the second layer second material melted into 2 of the other layers)?
Within claim 30, line 3: Applicant claims, “the first material of the first and second layers”; it is unclear, and therefore indefinite, if this is the first material of the layers of the respective or inner or outer covering?
Within claim 30, line 4: Applicant claims, “the second material of the first and second layers”; it is unclear, and therefore indefinite, if this is the second material of the layers of the respective or inner or outer covering?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-24, 26, 28-30 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Puckett et al. (US 2010/0268062 A1).
With respect to claim 21:
Puckett et al. discloses an encapsulated stent graft (multicomponent composite device), as can be seen in fig. 7F (paragraph [0029]), comprising a substantially tubular body comprising:
a luminal surface;
an abluminal surface;
a balloon expandable stent (balloon expandable stent/ structural frame 106) (paragraphs [0057-0058, 0114]) having an inner surface and an outer surface;
an inner cover covering (combination sheet 102), as can be seen in fig. 11, the inner surface of the balloon expandable stent (balloon expandable stent/ structural frame 106) (paragraph [0114]), the inner covering (combination sheet 102) comprising:
a first layer (inner most part of sheet 100) consisting essentially of a first material (inner most section of electrospun PTFE) having a porous structure (paragraphs [0035, 0039, 0044, 0048, 0050-0051]) and a melting point and a second material (tie layer between adjacent layers) (paragraphs [0035, 0044, 0045, 0051, 0089, 0102]), different from the first material (inner most section of electrospun PTFE) and parallel to the first material (inner most section of electrospun PTFE) within the first layer (inner most section of electrospun PTFE) and having a melting point lower than the melting point of the first material (inner most section of electrospun PTFE) of the first layer (inner most part of sheet 100) (paragraphs [0095, 0114]), and
a second layer (in combination outer most part of sheet 100 and PU thereon), as can be seen in fig. 11, over the first layer (inner most part of sheet 100) consisting essentially of a first material (outer most section of electrospun PTFE) having a porous structure and a melting point and a second material (PU), different from the first material (outer most section of electrospun PTFE) of the second layer (in combination outer most part of sheet 100 and PU thereon), parallel to the first material (outer most section of electrospun PTFE) within the second layer (in combination outer most part of sheet 100 and PU thereon) and having a melting point lower than the melting point of the first material (outer most section of electrospun PTFE) of the second layer (in combination outer most part of sheet 100 and PU thereon) (paragraphs [0035, 0044, 0045, 0048, 0050-0051, 0089, 0095, 0102, 0114]),
wherein the first material of the first layer (inner most section of electrospun PTFE of the inner most part of sheet 100) is the luminal surface of the stent graft (multicomponent composite device), the first material of the second layer (outer most section of electrospun PTFE of the outer most part of sheet 100 and PU thereon) contacts the first material of the first layer (inner most section of electrospun PTFE of the inner most part of sheet 100) and the second material of the second layer (PU of the outer most part of sheet 100 and PU thereon), the second material of the second layer contacts (PU of the outer most part of sheet 100 and PU thereon) the stent (balloon expandable stent/ structural frame 106), and the second material of the first layer (tie layer between adjacent layers of electrospun PTFE of the inner most part of sheet 100), upon the application of heat sufficient to melt the second material of the first layer (tie layer between adjacent layers of electrospun PTFE of the inner most part of sheet 100), flows into the porous structure of the first material of the first layer (inner most section of electrospun PTFE of the inner most part of sheet 100) and the porous structure of the first material of the second layer (outer most section of electrospun PTFE of the outer most part of sheet 100 and PU thereon) thereby forming a bond between the first material of the first layer (inner most section of electrospun PTFE of the inner most part of sheet 100) and the first material of the second layer (outer most section of electrospun PTFE of the outer most part of sheet 100 and PU thereon) (tie layer penetrates into the pores of the adjacent layers) (paragraph [0089]); and
an outer cover (sheet 86), as can be seen in fig. 11, covering the outer surface of the balloon expandable stent (balloon expandable stent/ structural frame 106) (paragraph [0114]), the outer cover (sheet 86) comprising;
a first layer (in combination PU and the inner most portion of electrospun PTFE) consisting essentially of a first material (inner most portion of electrospun PTFE) having a porous structure and a melting point and a second material (PU), different from the first material inner most portion of electrospun PTFE), parallel to the first material inner most portion of electrospun PTFE) within the first layer (in combination PU and the inner most portion of electrospun PTFE) and having a melting point lower than the melting point of the first material (inner most portion of electrospun PTFE) of the first layer (in combination PU and the inner most portion of electrospun PTFE) (paragraphs [0035, 0044, 0045, 0048, 0050-0051, 0089, 0095, 0102, 0114]), and
a second layer (outer most portion of sheet 84) over the first layer (in combination PU and the inner most portion of electrospun PTFE) consisting essentially of a first material (outer most portion of electrospun PTFE) having a porous structure and melting point and a second material (tie layer between adjacent layers), different from the first material (outer most portion of electrospun PTFE) of the second layer (outer most portion of sheet 84), parallel to the first material (outer most portion of electrospun PTFE) within the second layer (outer most portion of sheet 84) and having a melting point lower than the melting point of the first material (outer most portion of electrospun PTFE) of the second layer (outer most portion of sheet 84) (paragraphs [0035, 0044, 0045, 0048, 0050-0051, 0089, 0095, 0102, 0114]),
wherein the second material of the first layer (PU of the PU and the inner most portion of electrospun PTFE) contacts the stent (balloon expandable stent/ structural frame 106) and the first material of the first layer (inner most portion of electrospun PTFE of the PU and the inner most portion of electrospun PTFE), the first material  of the second layer (outer most portion of electrospun PTFE of the outer most portion of sheet 84) is the abluminal surface of the stent graft (multicomponent composite device), and second material of the second layer (tie layer between adjacent layers of the outer most portion of sheet 84), upon the application of heat sufficient to melt the second material of the second layer (tie layer between adjacent layers of the outer most portion of sheet 84), flows into the porous structure of the first material of the first layer (inner most portion of electrospun PTFE of the PU and the inner most portion of electrospun PTFE) and the porous structure of the first material of the second layer (outer most portion of electrospun PTFE of the outer most portion of sheet 84) thereby forming a bond between the first material of the first layer (inner most portion of electrospun PTFE of the PU and the inner most portion of electrospun PTFE) and the first material of the second layer (outer most portion of electrospun PTFE of the outer most portion of sheet 84) (paragraph [0089]).
With respect to claim 22:
Wherein the first material of the first layer and the second layer of the inner cover and the first material of the first layer and the second layer of the outer cover is selected from PTFE, esPTFE and ePTFE (paragraph [0114]).
With respect to claim 23:
Wherein the second material of the first layer and the second layer of the inner cover and the second material of the first layer and the second layer of the outer cover is selected from FEP and polyurethane (the second electrospun polymer/ tie layer maybe PU or FEP) (paragraphs [0008, 0102-0103, 0114]).
With respect to claim 24:
Wherein the first material of the first layer and the second layer of the inner cover is esPTFE and the second material of the first layer and the second layer of the outer cover is polyurethane (paragraph [0114]).
With respect to claim 26:
Wherein the first material of the first layer and the second layer of the inner cover is esPTFE and the second material of the first layer and the second layer of the outer cover is FEP (the second electrospun polymer/ tie layer maybe PU or FEP) (paragraphs [0008, 0102-0103, 0114]).
With respect to claim 28:
Wherein each of the inner cover (combination sheet 102), as can be seen in fig. 11, and the outer cover (sheet 86) each further include one or more additional layers (5+/ 10+ layers (paragraphs [0007, 0044]) consisting essentially of a first material having a porous structure (first electrospun PTFE) and a melting point and a second material (second electrospun polymer), different from the first material (first electrospun PTFE), parallel to the first material (first electrospun PTFE) having a melting point greater than the melting point of the second material (second electrospun polymer) and wherein in each of the one or more additional layers the first and second materials are in an alternating pattern (second electrospun polymer/ tie layer is between adjacent layers) (paragraphs [0007, 0045, 0085, 0089]).
With respect to claim 29:
Puckett et al. discloses an encapsulated stent graft (multicomponent composite device), as can be seen in fig. 7F (paragraph [0029]), comprising a substantially tubular body comprising:
a luminal surface;
an abluminal surface;
a balloon expandable stent (balloon expandable stent/ structural frame 106) (paragraphs [0057-0058, 0114]) having an inner surface and an outer surface;
an inner cover (combination sheet 102), as can be seen in fig. 11, covering the inner surface of the balloon expandable stent (balloon expandable stent/ structural frame 106) (paragraph [0114]), the inner covering (combination sheet 102) comprising:
a first layer (inner most part of sheet 100) consisting essentially of a first material (inner most section of electrospun PTFE) selected from PTFE, ePTFE and esPTFE, and a second material (the second electrospun polymer/ tie layer maybe PU or FEP) parallel to the first material (inner most section of electrospun PTFE) selected from FEP and polyurethane and having a melting point lower than a melting point of the first material (inner most section of electrospun PTFE) of the first layer (inner most part of sheet 100) (paragraphs [0008, 0035, 0044, 0045, 0048, 0050-0051, 0089, 0095, 0102-0103, 0114]), and
a second layer (in combination outer most part of sheet 100 and PU thereon) over the first layer (inner most part of sheet 100) consisting essentially of a first material (outer most section of electrospun PTFE) that is the same as the first material (inner most section of electrospun PTFE) of the first layer (inner most part of sheet 100) and a second material (PU/ tie layer) parallel to the first material (outer most section of electrospun PTFE) that is the same as the second material (the second electrospun polymer/ tie layer maybe PU or FEP) of the first layer (inner most part of sheet 100) and having a melting point lower than the melting point of the first material (inner most section of electrospun PTFE) of the second layer (in combination outer most part of sheet 100 and PU thereon) (paragraphs [0035, 0044, 0045, 0048, 0050-0051, 0089, 0095, 0102, 0114]),
wherein the first material of the first layer (inner most section of electrospun PTFE of the inner most part of sheet 100) is the luminal surface of the stent graft (multicomponent composite device), the first material of the second layer (outer most section of electrospun PTFE of the outer most part of sheet 100 and PU/ tie layer thereon) contacts the first material of the first layer (inner most section of electrospun PTFE of the inner most part of sheet 100) and the second material of the second layer (PU/ tie layer of the outer most part of sheet 100 and PU thereon), the second material of the second layer (PU/ tie layer of the outer most part of sheet 100 and PU/ tie layer thereon) contacts the stent (balloon expandable stent/ structural frame 106), and the second material of the first layer (tie layer between adjacent layers of electrospun PTFE of the inner most part of sheet 100), upon the application of heat sufficient to melt the second material of the first layer (tie layer between adjacent layers of electrospun PTFE of the inner most part of sheet 100), is a bond between the first material of the first layer (inner most section of electrospun PTFE of the inner most part of sheet 100) and the first material of the second layer (outer most section of electrospun PTFE of the outer most part of sheet 100 and PU/ tie layer thereon) (paragraph [0089]); and 
an outer cover (sheet 86), as can be seen in fig. 11, covering the outer surface of the balloon expandable stent (balloon expandable stent/ structural frame 106) (paragraph [0114]), the outer cover (sheet 86) comprising;
a first layer (in combination PU/ tie layer and the inner most portion of electrospun PTFE) consisting essentially of a first material (inner most portion of electrospun PTFE) selected from PTFE, ePTFE and esPTFE, and a second material (PU/ tie layer) parallel to the first material (inner most portion of electrospun PTFE) selected from FEP and polyurethane (the second electrospun polymer/ tie layer maybe PU or FEP) and having a melting point lower than a melting point of the first material (inner most portion of electrospun PTFE) of the first layer (in combination PU/ tie layer and the inner most portion of electrospun PTFE) (paragraphs [0035, 0044, 0045, 0048, 0050-0051, 0089, 0095, 0102, 0114]), and
a second layer (outer most portion of sheet 84) over the first layer (in combination PU and the inner most portion of electrospun PTFE) consisting essentially of a first material (outer most portion of electrospun PTFE) that is the same as the first material (inner most portion of electrospun PTFE) of the first layer (in combination PU/ tie layer and the inner most portion of electrospun PTFE) and a second material (outer most portion of sheet 84) parallel to the first material (outer most portion of electrospun PTFE) that is the same as the second material (PU/ tie layer) of the first layer (in combination PU/ tie layer and the inner most portion of electrospun PTFE) and having a melting point lower than the melting point of the first material (outer most portion of electrospun PTFE) of the second layer (outer most portion of sheet 84) (paragraphs [0035, 0044, 0045, 0048, 0050-0051, 0089, 0095, 0102, 0114]),
wherein the second material of the first layer (PU/ tie layer of the PU/ tie layer and the inner most portion of electrospun PTFE) contacts the stent (balloon expandable stent/ structural frame 106) and the first material of the first layer (inner most portion of electrospun PTFE of the PU/ tie layer and the inner most portion of electrospun PTFE), the first material of the second layer (outer most portion of electrospun PTFE of the outer most portion of sheet 84) is the abluminal surface of the stent graft (multicomponent composite device), upon the application of heat sufficient to melt the second material of the second layer (tie layer between adjacent layers of the outer most portion of sheet 84), is a bond between the first material of the first layer (inner most portion of electrospun PTFE of the PU/ tie layer and the inner most portion of electrospun PTFE) and the first material of the second layer (outer most portion of electrospun PTFE of the outer most portion of sheet 84) (paragraph [0089]); and
wherein the luminal and abluminal surfaces of the stent graft (multicomponent composite device) have no visible creases or ridges (as can be seen in fig. 11, the surfaces appear to be smooth without creases or ridges). 
With respect to claim 30:
Wherein each of the inner cover (combination sheet 102), as can be seen in fig. 11, and the outer cover (sheet 86) each further include one or more additional layers (5+/ 10+ layers (paragraphs [0007, 0044]) consisting essentially of a first material (first electrospun PTFE) that is the same as the first material of the first and second layers and a second material (second electrospun polymer) that is the same as the second material of the first and second layers and each of the one or more additional layers the first and second materials are in an alternating pattern (second electrospun polymer/ tie layer is between adjacent layers) (paragraphs [0007, 0045, 0085, 0089]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puckett et al. (US 2010/0268062 A1) in view of Hall et al. (US 2013/0184810 A1).
Puckett et al. discloses the invention substantially as claimed, as discussed above.  However, Puckett et al. does not disclose the first material of the first layer and the second layer of the inner cover to be ePTFE.
Hall et al. teaches an encapsulated stent graft (stent 302), as can be seen in fig. 3A-3B, including an inner cover (inner layer 325), a tie layer (335), and an outer cover (outer layer 330) (paragraph [0105]).  Each of the inner cover (inner layer 325) and the outer cover (outer layer 330) fibrous materials such rotational spun PTFE, electrospun PTFE, of expanded PTFE (paragraphs [0064, 0114]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the electrospun PTFE used within the first layer (inner most part of sheet 100) and the second layer (in combination outer most part of sheet 100 and PU thereon) of the inner cover (combination sheet 102), as disclosed by Puckett et al., with the expanded PTFE, as taught by Hall et al., as Hall et al. teaches these two materials to be substitutes for each other when creating fibrous materials for encapsulating stents (Hall et al. paragraph [0064]).
With respect to claim 25:
Wherein the first material of the first layer and the second layer of the inner cover, as disclosed by Puckett et al., is ePTFE, as taught by Hall et al., and the second material of the first layer and the second layer of the outer cover is polyurethane (the second electrospun polymer/ tie layer maybe PU or FEP), as disclosed by Puckett et al. (paragraphs [0008, 0102-0103, 0114]).
With respect to claim 27:
Wherein the first material of the first layer and the second layer of the inner cover, as disclosed by Puckett et al., is ePTFE, as taught by Hall et al., and the second material of the first layer and the second layer of the outer cover is FEP (the second electrospun polymer/ tie layer maybe PU or FEP) (paragraphs [0008, 0102-0103, 0114]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/               Examiner, Art Unit 3774